 1

 2

 3

 4

 5

 6

 7
                                                                  JS-6
 8

 9

10                            UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12
                                                )
13                                              ) Case No.: CV 19-05414-CJC(RAOx)
                                                )
14
     BRIAN WHITAKER,                            )
                                                )
15                                              )
                 Plaintiff,                     )
16                                              ) JUDGMENT
           v.                                   )
17                                              )
                                                )
18
     STELLAR GROUP LLC, et al.,                 )
                                                )
19                                              )
                 Defendants.                    )
20                                              )
                                                )
21                                              )
                                                )
22                                              )
                                                )
23

24
           This matter came before the Court on Plaintiff’s motion for default judgment.
25
     (Dkt. 13.) On December 18, 2019, the Court granted Plaintiff’s motion. In accordance
26
     with the Court’s Order, IT IS HEREBY ORDERED that judgment is entered in favor of
27
     Plaintiff in the amount of $8,009.00. Additionally, Defendant is ordered to provide sales
28


                                                -1-
 1   counters, tables, and pathways at the business located at 548 S. Spring Street, California,
 2   that comply with the Americans with Disabilities Act Accessibility Guidelines.
 3

 4

 5         DATED:       December 18, 2019
 6                                                 __________________________________
 7                                                       CORMAC J. CARNEY
 8                                                 UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -2-
